United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 05-1394
      ___________

William Sandridge,                     *
                                       *
            Appellant,                 *
                                       *
      v.                               *
Diane Kacmarik; John Doe;              *
Securenet5123079@aol.com; Kim          *
Matthews,                              *
                                       *
           Appellees.                  *
      ___________
                                            Appeals from the United States
      No. 05-1397                           District Court for the
      ___________                           Western District of Missouri.

William Sandridge,                      *        [UNPUBLISHED]
                                        *
              Appellant,                *
                                        *
       v.                               *
Kim Matthews, in her official capacity *
as a member of the Kansas City          *
Missouri Police Department and in her *
individual capacity; Daniel J. Haus, in *
his official capacity as an employee of *
the Kansas City Missouri Police         *
Department and in his individual        *
capacity; Kay Barnes, Mayor, in her     *
official capacity as a Member of the    *
Board of Police Commissioners; Karl *
Zobrist, in his official capacity as a  *
member of the Board of Police           *
Commissioners of Kansas City,              *
Missouri; Javier M. Perez, in his          *
official capacity as a member of the       *
Board of Police Commissioners of           *
Kansas City, Missouri; Angela              *
Wasson-Hunt, in her official capacity      *
as a Member of the Board of Police         *
Commissioners of Kansas City,              *
Missouri; James Wilson, in his official    *
capacity as a Member of the Board of       *
Police Commissioners of Kansas             *
City, Missouri; John Doe, 1, in his        *
official capacity as a member of the       *
Kansas City, Missouri Police               *
Department; John Doe, 2, in his official   *
capacity as a member of the Kansas         *
City, Missouri Police Department,          *
                                           *
           Appellees.                      *
      ___________

      No. 05-2058
      ___________

William Sandridge,                        *
                                          *
             Appellant,                   *
                                          *
       v.                                 *
Everett Rice, in his official capacity as *
Sheriff of Pinellas County Sheriff’s      *
Department; Timothy Palella, in his       *
official capacity as a member of the      *
Pinellas County Sheriff’s Department; *
Joe Manning, in his official capacity as *
a member of the Pinellas County           *
Sheriff’s Department; Sergeant            *


                                           -2-
Vinson, in his official capacity as a      *
member of Pinellas County Sheriff’s        *
Department; William Ludlow, in his         *
official capacity as a member of the       *
Pinellas County Sheriff’s Department;      *
Pinellas County Sheriff’s Department,      *
through the Pinellas County Board of       *
County Commissioners, et al.; Diane        *
Kacmarik, in her official capacity as an   *
employee of WTSP-TV, and in her            *
individual capacity;                       *
Securent5123079@aol.com, in its            *
official and individual capacity;          *
Pinellas County Board of County            *
Commissioners,                             *
                                           *
             Appellees.                    *

                                    ___________

                              Submitted: May 2, 2006
                                 Filed: August 2, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       William Sandridge appeals the district court’s1 dismissals of his civil rights
complaints. Sandridge has provided no valid basis, and we find none, for overturning
the dismissals of his repetitive lawsuits. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                           -3-